DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed on 1/6/2021 have been entered.  Claims 1-2 and 5-22 are pending in the application.  Claims 3-4 have been cancelled.  Claims 21-22 are new. 

Claim Objections
Claims 7 and 15-16 are objected to because of the following informalities:  
-Claim 7, line 4: please correct “medical fluid” to “the medical fluid”.
-Claim 15, line 1: please correct “the providing comprises” to “the providing the one or more guided relay messages comprises”.
-Claim 16, page 5, line 1: please correct “medical fluid” to “the medical fluid”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the limitation “moving the plunger of the second syringe at a second rate comprises an initial priming rate to prime the second syringe” is unclear.  Specifically, the language of the “second rate comprises an initial priming rate” makes it unclear whether the second rate and the initial priming rate are equal to each other or are different rates.  For examination purposes, the Examiner interprets that the initial priming rate and the second rate are equal to each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (EP 2623141 A1) in view of Safar et al. (US Patent No. 5,308,320).
Regarding claim 1, Fujii discloses a system, comprising: 
a first actuatable component (314) configured to couple to a plunger of a first syringe containing a medication (see par. [0036]); 
a second actuatable component (314) configured to couple to a plunger of a second syringe containing the same medication (see par. [0016] & [0036], Note: pumps A and B are disclosed as syringe pumps which are each actuatable via infusion mechanisms 314 coupled to their plungers); 
a display (311); and 
a processor configured to: 
operate the first actuatable component (314 attached to plunger of pump A) to move the plunger of the first syringe (pump A) at a first rate (see Fig. 1); 
operate the second actuatable component (314 attached to plunger of pump B) to move the plunger of the second syringe (pump B) at a second rate while operating the first actuatable component at the first rate (see Fig. 1); and 
operate the display (see par. [0030]) to provide a message that describes a decrease in the first rate and a corresponding increase in the second rate (see Fig. 1); and
operate the display to generate, based on the measured flow rate, an alert that a scheduled adjustment of the first rate or the second rate did not occur (i.e. when pump B of Fujii is scheduled to increase its flow rate but the adjustment does not occur, a warning is issued (see Figs. 1 and 6 & par. [0084]-[0085])).

	Safar discloses an infusion pump system having a pump (76) wherein the flow rate is monitored by at least one flow sensor (112) configured to obtain a measured flow rate of the fluid in the infusion line (see col. 4 lines 54-62). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of Fujii by adding at least one flow sensor as described by Safar in order to obtain the actual flow rate of the fluid leaving the pump (see Safar col. 4 lines 54-62).

Regarding claim 2, modified Fujii discloses the system of claim 1 substantially as claimed, wherein the processor is further configured to operate the display (311) to provide a message that describes a further decrease in the first rate and a further increase in the second rate (see par. [0024]).

Regarding claim 5, modified Fujii discloses the system of claim 1 substantially as claimed, wherein the processor is further configured to operate the display to generate, based on the measured flow rate, an alert that a combined flow rate corresponding to the first rate and the second rate is not equal to a target flow rate (i.e. When pump B of Fujii is scheduled to increase its flow rate but this does not occur, a warning is issued. At this time, the combined flow rates would not be equal to a target flow rate. See Fig. 1 & par. [0084]-[0085]).

Regarding claim 6, modified Fujii discloses the system of claim 1 substantially as claimed, wherein the message comprises instructions (see par. [0030] and [0034]) to decrease the first rate and increase the second rate (see par. [0084]-[0085]).

Regarding claim 7, Fujii discloses a computer-implemented method, comprising: 
operating a first syringe (pump A) to administer a medical fluid from the first syringe (see par. [0036]) via an infusion line coupled to the first syringe (line through pump A, see Figs. 2B-3); 
detecting a second syringe (pump B) (see par. [0040]); 
providing one or more guided relay messages to a user for transitioning from administering the medical fluid from the first syringe (pump A) to administering the medical fluid from the second syringe (pump B) (see par. [0024]); and 
providing an alert, based on the measured flow rate, that a scheduled adjustment of the first rate or the second rate did not occur (i.e. when pump B of Fujii is scheduled to increase its flow rate but the adjustment does not occur, a warning is issued (see Figs. 1 and 6 & par. [0084]-[0085])).
However, Fujii fails to disclose the specifics of how the flow rate is measured, specifically failing to disclose obtaining, from at least one flow sensor, a measured flow rate of the medication in the infusion line coupled to at least one of the first and second syringes. 


Regarding claim 8, modified Fujii discloses the method of claim 7 substantially as claimed, wherein transitioning from administering the medical fluid from the first syringe (pump A) to administering fluid from the second syringe (pump B) comprises, during a transition period (period between "Cooperation Start Timing" and "Cooperating End Timing" of Fig. 1), providing the medical fluid simultaneously from the first syringe (pump A) and the second syringe (pump B) for at least a portion of the transition period (period between "Cooperation Start Timing" and "Cooperating End Timing" of Fig. 1).

Regarding claim 9, modified Fujii discloses the method of claim 8 substantially as claimed, wherein transitioning from administering the medical fluid from the first syringe (pump A) to administering the medical fluid from the second syringe (pump B) further comprises, during the transition period (period between "Cooperation Start Timing" and "Cooperating End Timing" of Fig. 1), periodically reducing a first flow rate of the medical fluid from the first syringe (pump A) and correspondingly increasing a second flow rate of the medical fluid from the second syringe (pump B) (see Fig. 1).

Regarding claim 10, modified Fujii discloses the method of claim 9 substantially as claimed, wherein providing the one or more guided relay messages comprises providing a first guided relay message that includes instructions (see par. [0030] and [0034]) to the user to increase the second flow rate of the medical fluid from the second syringe (pump B) and reduce the first flow rate of the medical fluid from the first syringe (pump A) (see par. [0084]-[0085]).

Regarding claim 11, modified Fujii discloses the method of claim 10 substantially as claimed, wherein providing the one or more guided relay messages (see par. [0030] and [0034]) comprises providing a second guided relay message that includes a time until a next adjustment (see Fig. 1) of the first flow rate (flow rate of pump A) and the second flow rate (flow rate of pump B) (see par. [0061] and [0084]-[0085]).

Regarding claim 12, modified Fujii discloses the system of claim 11 substantially as claimed, wherein providing one or more guided relay messages comprises providing a third guided relay message that includes an alert that a scheduled adjustment did not occur (i.e. when pump B of Fujii is scheduled to increase from a flow rate of zero to the flow rate at step 1 (see Fig. 1) but the adjustment does not occur, a warning is issued (see Fig. 6 & par. [0084]-[0085])).

Regarding claim 13, modified Fujii discloses the system of claim 11 substantially as claimed, wherein providing the one or more guided relay messages comprises providing a third guided relay message that includes an alert that a combined flow rate corresponding to the first flow rate and the second flow rate is not equal to a target flow rate (i.e. When pump B of Fujii is scheduled to increase its flow rate but this does not occur, a warning is issued. At this time, the combined flow rates would not be equal to a target flow rate. See Fig. 1 & par. [0084]-[0085]).

Regarding claim 14, modified Fujii discloses the method of claim 7 substantially as claimed, wherein the operating comprises operating the first syringe (pump A) with a pump (see par. [0031]).

Regarding claim 15, modified Fujii discloses the method of claim 7 substantially as claimed, wherein the providing comprises providing the one or more guided relay messages using a display (311) of an infusion pump, the display (311) operated by a guided relay system (312) of the infusion pump (see par. [0030] & [0034]).

Regarding claim 16, Fujii discloses an infusion pump comprising processing circuitry and non-transitory machine-readable media, the non-transitory machine readable media storing instructions that, when executed by the processing circuitry, cause the processing circuitry to: 
operate a first syringe (pump A) that is coupled to the infusion pump to move a medical fluid from the first syringe to infusion tubing (see par. [0029]); 

provide one or more guided relay messages on a display (311) of the infusion pump for transitioning from administering the medical fluid from the first syringe (pump A) to administering the medical fluid from the second syringe (pump B) (see par. [0024]); and
provide an alert, based on the measured flow rate, that a scheduled adjustment of a flow rate from one of the first and second syringes did not occur (i.e. when pump B of Fujii is scheduled to increase its flow rate but the adjustment does not occur, a warning is issued (see Figs. 1 and 6 & par. [0084]-[0085])).
However, Fujii fails to disclose the specifics of how the flow rate is measured, specifically failing to disclose that the media obtains, from at least one flow sensor, a measured flow rate medical fluid in an infusion line coupled to at least one of the first and second syringes. 
	Safar discloses an infusion pump system having a pump (76) which obtains, from at least one flow sensor (112), a measured flow rate of the medical fluid in the infusion line coupled to the pump (see col. 4 lines 54-62). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of Fujii by adding at least one flow sensor to the infusion line of the syringes as described by Safar in order to obtain the actual flow rate of the fluid leaving the pump (see Safar col. 4 lines 54-62).

Regarding claim 17, modified Fujii discloses the infusion pump of claim 16 substantially as claimed, wherein the one or more guided relay messages (see par. 

Regarding claim 18, modified Fujii discloses the infusion pump system of claim 17 substantially as claimed, wherein the corresponding adjustment of the second flow rate (flow rate of pump B) is equal and opposite to the adjustment of the first flow rate (flow rate of pump A) (see Fig. 1 & par. [0018]).

Regarding claim 19, modified Fujii discloses the infusion pump of claim 17 substantially as claimed, wherein the one or more guided relay messages comprises an alert that a scheduled adjustment of the first flow rate (flow rate of pump A) or the second flow rate (flow rate of pump B) did not occur (i.e. when pump B of Fujii is scheduled to increase from a flow rate of zero to the flow rate at step 1 (see Fig. 1) but the adjustment does not occur, a warning is issued (see Fig. 6 & par. [0084]-[0085])).

Regarding claim 20, modified Fujii discloses the infusion pump of claim 17 substantially as claimed, wherein the one or more guided relay messages comprises an alert that a combined flow rate corresponding to the first flow rate and the second flow rate is not equal to a target flow rate (i.e. When pump B of Fujii is scheduled to increase its flow rate but this does not occur, a warning is issued. At this time, the combined flow rates would not be equal to a target flow rate. See Fig. 1 & par. [0084]-[0085]).

Regarding claim 21, modified Fujii discloses the system of claim 1 substantially as claimed, wherein moving the plunger of the second syringe (plunger of syringe of pump B) at the second rate comprises an initial priming rate to prime the second syringe (see par. [0036], Fig. 1; note: the Examiner interprets that the second rate is the same as the initial priming rate – see 112b rejection of claim 21 above)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (EP 2623141 A1) in view of Safar et al. (US Patent No. 5,308,320), as applied to claim 1 above, further in view of Kamen et al. (US Patent Application Publication No. 2011/0313789).
Regarding claim 22, modified Fujii discloses the system of claim 1 substantially as claimed, including first and second actuatable components (314, see par. [0016] and [0036]) and stepwise flow rate settings (see Fig. 1).  However, modified Fujii fails to disclose that the processor is configured to revert the first and second actuatable components back to flow rate settings of a previous step based on a drop in one or more monitored patient vital signs.
Kamen discloses a patient monitoring system (see Fig. 1) having a processor (1) which is configured to revert the actuatable components of the infusion pump (7) back to lower/previous flow rate settings based on a drop in one or more patient vital signs (see par. [0033]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Fujii by programming the system to revert back to the settings of a previous .

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.
	The Applicant argues that the Fujii reference does not disclose that the processor operates the display to generate, based on a measured flow rate, an alert that a scheduled adjustment of the first rate or the second rate did not occur, as claimed in original claim 4, which has been cancelled and incorporated into amended claim 1.  However, the Fujii reference (paragraphs [0084]-[0085], Fig. 6) states that an alert is generated if a cooperation start time (or the time at which pump A is scheduled to decrease its flow rate and pump B is scheduled to increase its flow rate – see Fig. 1) is reached before pump B is instructed to start (meaning pump B doesn’t start and therefore does not adjust its flow rate).  Therefore, the Fujii reference meets this limitation as claimed.  
	The Applicant also argues that the Safar reference does not make up for the deficiencies of the Fujii reference as the Safar reference does not discuss warnings relating to a flow rate.  However, as described above, the Fujii reference does disclose the alert as claimed in claim 1.  The Fujii reference is silent as to exactly how the flow rate in its system is measured.  The Safar reference is therefore used as a secondary 
	The Applicant also argues that dependent claim 5 is not disclosed by the Fujii reference.  However, the Fujii reference (paragraphs [0084]-[0085], Fig. 6) states that an alert is generated if a cooperation start time (or the time at which pump A is scheduled to decrease its flow rate and pump B is scheduled to increase its flow rate – see Fig. 1) is reached before pump B is instructed to start (meaning pump B doesn’t start and therefore does not adjust its flow rate).  As shown in Fig. 1, if the cooperation start time is reached but pump B does not increase its flow rate, then the combined flow rate would not be equivalent to the target flow rate.  Therefore, the Fujii reference meets this limitation as claimed.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHEFALI D PATEL/Primary Examiner, Art Unit 3783